Title: From Thomas Jefferson to Bernard Peyton, 7 March 1826
From: Jefferson, Thomas
To: Peyton, Bernard

   Mar. 7. 26.Colo Peyton is requested to get mr May to obtain of the best window glass of the Boston manufactory the following articles25. panes 12. I. square50. panes 12 by 18 I.½ doz. panes 18. I. by 2. feet.also the following for print frames2. panes or sheets 19½ I. by 15. I. for the 2. prints of Pantheon1.19½ I. by 14¼ for Comparative buildings3. do 17by 13½, 2 of these for Indepdce the other is for a spare one